
	
		II
		112th CONGRESS
		1st Session
		S. 479
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 40, United States Code, to enhance
		  authorities with regard to real property that has yet to be reported excess,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Disposal
			 Enhancement Act of 2011.
		2.Duties of the
			 General Services Administration and executive agencies
			(a)In
			 generalSection 524 of title
			 40, United States Code, is amended to read as follows:
				
					524.Duties of the
				General Services Administration and executive agencies
						(a)Duties of the
				General Services Administration
							(1)Guidance
								(A)In
				generalThe Administrator
				shall issue guidance for the development and implementation of agency real
				property plans.
								(B)ContentsGuidance issued under this paragraph shall
				include recommendations on—
									(i)how to identify
				excess properties;
									(ii)how to evaluate
				the costs and benefits involved with disposing of real property;
									(iii)how to prioritize
				disposal decisions based on agency missions and anticipated future need for
				holdings; and
									(iv)how best to
				dispose of those properties identified as excess to the needs of the
				agency.
									(2)Annual
				report
								(A)In
				generalThe Administrator shall submit an annual report, for each
				of the first 5 years after 2011, to the congressional committees listed in
				subparagraph (C) based on data submitted from all executive agencies, detailing
				executive agency efforts to reduce their real property assets and the
				additional information described in subparagraph (B).
								(B)ContentsThe report shall contain the following
				information for the year covered by the report:
									(i)Real
				propertyThe aggregated estimated market value and number of real
				property assets under the custody and control of all executive agencies, set
				forth Government-wide and by agency, and for each at the constructed asset
				level and at the facility/installation level.
									(ii)Surplus real
				propertyThe aggregated estimated market value and number of
				surplus real property assets under the custody and control of all executive
				agencies, set forth Government-wide and by agency, and for each at the
				constructed asset level and at the facility/installation level.
									(iii)Costs
										(I)MaintenanceThe
				aggregated cost for maintaining all surplus real property under the custody and
				control of all executive agencies, set forth Government-wide and by agency, and
				for each at the constructed asset level and at the facility/installation
				level.
										(II)Recurring
				costsFor purposes of subclause (I), costs for real properties
				owned by the Federal Government shall include recurring maintenance and repair
				costs, utilities, cleaning and janitorial costs, and roads and grounds
				expenses.
										(III)Lease
				costsFor purposes of subclause (I), costs for real properties
				leased by the Federal Government shall include lease costs, including base and
				operating rent and any other relevant costs listed in subclause (II) not
				covered in the lease contract.
										(iv)Deferred
				maintenance costsThe aggregated estimated deferred maintenance
				costs of all real property under the custody and control of all executive
				agencies, set forth Government-wide and by agency, and for each at the
				constructed asset level and at the facility/installation level.
									(v)Disposed
				propertyFor each surplus real property facility/installation
				disposed of, an indication of—
										(I)its geographic
				location with address and description;
										(II)its size,
				including square footage and acreage;
										(III)the date and
				method of disposal; and
										(IV)its estimated
				market value.
										(vi)Disposed
				propertySuch other information as the Administrator considers
				appropriate.
									(C)Congressional
				committeesThe congressional committees listed in this
				subparagraph are—
									(i)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Environment and
				Public Works of the Senate; and
									(ii)the Committee on Oversight and Government
				Reform and the Committee on Transportation and Infrastructure of the House of
				Representatives.
									(3)AssistanceThe
				Administrator shall assist executive agencies in the identification and
				disposal of excess real property.
							(b)Duties of
				executive agencies
							(1)In
				generalEach executive agency
				shall—
								(A)maintain adequate
				inventory controls and accountability systems for property under its
				control;
								(B)continuously
				survey property under its control to identify excess property;
								(C)promptly report
				excess property to the Administrator;
								(D)perform the care
				and handling of excess property; and
								(E)transfer or
				dispose of excess property as promptly as possible in accordance with authority
				delegated and regulations prescribed by the Administrator.
								(2)Specific
				requirements with respect to real propertyWith respect to real property, each
				executive agency shall—
								(A)develop and
				implement a real property plan in order to identify properties to declare as
				excess using the guidance issued under subsection (a)(1);
								(B)identify and
				categorize all real property owned, leased, or otherwise managed by the
				agency;
								(C)establish adequate
				goals and incentives that lead the agency to reduce excess real property in its
				inventory; and
								(D)when appropriate,
				use the authorities in section 572(a)(2)(B) in order to identify and prepare
				real property to be reported as excess.
								(3)Additional
				requirementsEach executive
				agency, as far as practicable, shall—
								(A)reassign property
				to another activity within the agency when the property is no longer required
				for the purposes of the appropriation used to make the purchase;
								(B)transfer excess
				property under its control to other Federal agencies and to organizations
				specified in section 321(c)(2); and
								(C)obtain excess properties from other Federal
				agencies to meet mission needs before acquiring non-Federal
				property.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 40, United States Code, is amended by striking the item relating to section 524
			 and inserting the following:
				
					
						524. Duties of the General Services
				Administration and executive
				agencies.
					
					.
			3.Enhanced
			 authorities with regard to preparing properties to be reported as
			 excessSection 572(a)(2) of
			 title 40, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)Additional
				authority
						(i)Payment of
				direct and indirect costsFrom the fund described in paragraph
				(1), subject to clause (iv), the Administrator may obligate an amount to pay
				the direct and indirect costs related to identifying and preparing properties
				to be reported excess by another agency.
						(ii)ReimbursementThe
				General Services Administration shall be reimbursed from the proceeds of the
				sale of such properties for such costs.
						(iii)Net
				proceedsNet proceeds shall be dispersed under section
				571.
						(iv)LimitationThe
				authority under clause (i) to obligate funds to prepare properties to be
				reported excess does not include the authority to convey such properties by
				use, sale, lease, exchange, or otherwise, including through leaseback
				arrangements or service agreements.
						(v)Rule of
				constructionNothing in this subparagraph shall be construed to
				affect subparagraph
				(D).
						.
			4.Enhanced
			 authorities with regard to reverted real property
			(a)Authority To pay
			 expenses related to reverted real propertySection 572(a)(2)(A) of title 40, United
			 States Code, is amended by adding at the end the following:
				
					(iv)The direct and indirect costs associated
				with the reversion, custody, and disposal of reverted real
				property.
					.
			(b)Requirements
			 related to sales of reverted property under section 550Section
			 550(b)(1) of title 40, United States Code, is amended—
				(1)by striking
			 (1) In
			 general.— and inserting the following:
					
						(1)In
				general
							(A)Enforcement
							;
				and
				(2)by adding at the end the
			 following:
					
						If the official, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property, and, subject to subparagraph (B), sell it
			 at or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(B)Availability to State and local
				governmentsBefore sale, the
				Administrator shall make such property available to State and local governments
				and certain nonprofit institutions or organizations under this section and
				sections 553 and
				554.
						.
				(c)Requirements
			 related to sales of reverted property under section 553Section
			 553(e) of title 40, United States Code, is amended—
				(1)by striking
			 (e) Enforcement and
			 revision of instruments transferring property under this
			 section.— and inserting the following:
					
						(e)Enforcement and
				revision of instruments transferring property under this section
							(1)In
				general
							;
				and
				(2)by adding at the end the
			 following:
					
						If the Administrator determines that
			 reversion of the property is necessary to enforce compliance with the terms of
			 the conveyance, the Administrator shall take control of such property and,
			 subject to paragraph (2), sell it at or above appraised fair market value for
			 cash and not by lease, exchange, leaseback arrangements, or service
			 agreements.(2)Availability to
				State and local governmentsBefore sale, the Administrator shall
				make such property available to State and local governments and certain
				nonprofit institutions or organizations under this section and sections 550 and
				554.
						.
				(d)Requirements
			 related to sales of reverted property under section 554Section
			 554(f) of title 40, United States Code, is amended—
				(1)by striking
			 (f) Enforcement and
			 revision of instruments transferring property under this
			 section.— and inserting the following:
					
						(f)Enforcement and
				revision of instruments transferring property under this section
							(1)In
				general
							;
				and
				(2)by adding at the end the
			 following:
					
						If the Secretary, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property and, subject to paragraph (2), sell it at
			 or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(2)Availability to
				State and local governmentsBefore sale, the Administrator shall make
				such property available to State and local governments and certain nonprofit
				institutions or organizations under this section and sections 550 and
				553.
						.
				5.Agency retention
			 of proceedsThe text of
			 section 571 of title 40, United States Code, is amended to read as
			 follows:
			
				(a)Proceeds from
				transfer or sale of real property
					(1)DepositNet proceeds described in subsection (d)
				shall be deposited into the appropriate real property account of the agency
				that had custody and accountability for the real property at the time the real
				property is determined to be excess.
					(2)Expenditures
						(A)In
				generalFunds deposited under
				paragraph (1) shall be expended only as authorized in annual appropriations
				Acts and only for activities as described in section 524(b) and disposal
				activities, including paying costs incurred by the General Services
				Administration for any disposal-related activity authorized by this
				title.
						(B)Maintenance and
				repairsFunds deposited under
				paragraph (1) may also be expended by the agency for maintenance and repairs of
				the agency’s real property necessary for its disposal or for the repair or
				alteration of the agency’s other real property, except that such funds shall
				not be authorized for expenditure in an appropriations Act for any repair or
				alteration project that is subject to the requirements of section 3307 without
				a prospectus submitted by the General Services Administration and approved by
				the Committee on Environment and Public Works of the Senate and the Committee
				on Transportation and Infrastructure of the House of Representatives.
						(b)Effect on other
				sectionsNothing in this section shall be construed to affect
				section 572(b), 573, or 574.
				(c)Disposal agency
				for reverted propertyFor the purposes of this section, for any
				real property that reverts to the United States under sections 550, 553, and
				554, the General Services Administration, as the disposal agency, shall be
				treated as the agency with custody and accountability for the real property at
				the time the real property is determined to be excess.
				(d)Net
				proceedsThe net proceeds referred to in subsection (a) are
				proceeds under this chapter, less expenses of the transfer or disposition as
				provided in section 572(a), from a—
					(1)transfer of excess
				real property to a Federal agency for agency use; or
					(2)sale, lease, or
				other disposition of surplus real property.
					(e)Proceeds from
				transfer or sale of personal property
					(1)In
				generalExcept as otherwise provided in this subchapter, proceeds
				described in paragraph (2) shall be deposited in the Treasury as miscellaneous
				receipts.
					(2)ProceedsThe
				proceeds described in this paragraph are proceeds under this chapter
				from—
						(A)a transfer of
				excess personal property to a Federal agency for agency use; or
						(B)a sale, lease, or
				other disposition of surplus personal property.
						(3)Net
				ProceedsSubject to regulations under this subtitle, the expenses
				of the sale of personal property may be paid from the proceeds of sale so that
				only the net proceeds are deposited in the Treasury. This paragraph applies
				whether proceeds are deposited as miscellaneous receipts or to the credit of an
				appropriation as authorized by
				law.
					.
		6.Demonstration
			 authority
			(a)In
			 generalSubchapter II of
			 chapter 5 of title 40, United States Code, is amended by adding at the end the
			 following:
				
					530.Demonstration
				program of inapplicability of certain requirements of law
						(a)AuthorityEffective
				for fiscal years 2012 and 2013, the requirements of section 501(a) of the
				McKinney Vento Homeless Assistance Act (42 U.S.C. 11411(a)) shall not apply to
				eligible properties.
						(b)Eligible
				propertiesA property is
				eligible for purposes of subsection (a) if—
							(1)the property is selected for demolition by
				an agency and is a Federal building or other Federal real property located on
				land not determined to be excess, for which there is an ongoing Federal need,
				and not to be used in any lease, exchange, leaseback arrangement, or service
				agreement; and
							(2)the property
				is—
								(A)located in an area
				to which the general public is denied access in the interest of national
				security and where alternative access cannot be provided for the public without
				compromising national security; or
								(B)the property
				is—
									(i)uninhabitable;
									(ii)not a housing
				unit; and
									(iii)selected for
				demolition by an agency because either—
										(I)the demolition is
				necessary to further an identified Federal need for which funds have been
				authorized and appropriated; or
										(II)the property
				poses risk to human health and safety or has become an attractive
				nuisance.
										(c)Limitations
							(1)Department of
				Veterans AffairsNo property of the Department of Veterans
				Affairs may be considered an eligible property for purposes of subsection
				(a).
							(2)LandWith
				respect to an eligible property described in subsection (b), the land
				underlying the property remains subject to all public benefit requirements and
				notifications for disposal.
							(d)Notification to
				Congress
							(1)In
				generalA list of each eligible property described in subsection
				(b) that is demolished or scheduled for demolition, by date of demolition or
				projected demolition date, shall be sent to the congressional committees listed
				in paragraph (2) and published on the Web site of the General Services
				Administration biannually beginning 6 months after the date of the enactment of
				this section.
							(2)Congressional
				committeesThe congressional committees listed in this paragraph
				are—
								(A)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Environment and
				Public Works of the Senate; and
								(B)the Committee on
				Oversight and Government Reform and the Committee on Transportation and
				Infrastructure of the House of Representatives.
								(e)Relationship to
				other provisions of lawNothing in this section may be construed
				as interfering with the requirement for the submission of a prospectus to
				Congress as established by section 3307 or for all demolitions to be carried
				out under section
				527.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 40, United States Code, is amended by inserting after the item relating to
			 section 529 the following:
				
					
						530. Demonstration program of
				inapplicability of certain requirements of
				law.
					
					.
			
